Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 13-2117

                      ENRIQUETA LILIA VALERDI,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                               Respondent.



              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS



                                  Before

                    Howard, Kayatta, and Lipez,
                          Circuit Judges.




     Lidia M. Sanchez on brief for petitioner.
     Stuart F. Delery, Assistant Attorney General, Civil Division,
Shelley R. Goad and Tim Ramnitz, Office of Immigration Litigation,
on brief for respondent.




                          September 24, 2014
            LIPEZ, Circuit Judge. Enriqueta Lilia Valerdi, a citizen

of Mexico, entered the United States on or about May 15, 1999,

without being admitted or paroled.             Subsequently placed into

removal proceedings, she filed an application for cancellation of

removal. An immigration judge ("IJ") denied Valerdi’s application

for relief and then denied her subsequent motion to reconsider and

reopen.   The Board of Immigration Appeals ("BIA") upheld the IJ’s

denial of her motion to reconsider and reopen, and Valerdi now

timely petitions for review of the BIA’s denial.            We dismiss the

petition for lack of jurisdiction.

                                       I.

       Valerdi is married, although separated from her husband, and

has four children. Her oldest child is a Mexican citizen, while her

three younger children are U.S. citizens.         Her youngest child, who

is her only minor child, was diagnosed with asthma in 2008 and eye

problems in December 2011.

       In August 2009, Valerdi filed an application for asylum with

the   United    States   Citizenship    and   Immigration   Services.   In

December 2009, the Department of Homeland Security placed Valerdi

in    removal   proceedings.     Through      counsel,   Valerdi   conceded

removability before the IJ in February 2010, and requested relief

through cancellation of removal under 8 U.S.C. § 1229b(b).           In her

application for cancellation of removal, Valerdi stated her removal

would constitute an exceptional and extremely unusual hardship to


                                   -2-
her U.S. citizen children.      In an oral ruling after a hearing on

the merits on December 8, 2011, the IJ found that removal would not

constitute   such   a   hardship.1      At   that   hearing,   Valerdi   also

withdrew her application for asylum with prejudice.

      Valerdi filed a timely motion to reconsider and reopen with

the IJ.   In her motion, she asserted that new evidence relating to

her   youngest   child's   medical    conditions    established   that   her

removal would result in an exceptional and extremely unusual

hardship to her U.S. citizen child.          The IJ denied the motion on

March 6, 2012, finding that Valerdi had not identified any error of

fact or law warranting reconsideration and that the evidence

regarding her son's asthma was neither new nor newly discovered.

The IJ further found that, even considering the proffered evidence,

Valerdi had not established that her removal would result in

exceptional and extremely unusual hardship for her son.

      Valerdi filed a timely appeal of the IJ's denial of her motion

to reconsider and reopen with the BIA.          Although she acknowledged

in her brief to the BIA that she had not timely disclosed her son's

asthma diagnosis, she had noted evidence of her son's eye problems,

which were diagnosed after the IJ initially denied her application

for cancellation of removal.         She argued that the evidence of her

son’s medical conditions proved that her removal would constitute

exceptional and extremely unusual hardship to her son and that,

1
  The other eligibility requirements for cancellation of removal
are not at issue on appeal. See 8 U.S.C. § 1229b(b)(1).

                                      -3-
therefore, the IJ erred in denying her motion to reopen and

reconsider. The BIA denied Valerdi's appeal on August 13, 2013,

concluding that the record supported the IJ’s decision.

     This petition for review followed.       Valerdi argues that the

BIA abused its discretion by (1) finding she had not identified any

error of law or fact in her motion to reconsider, (2) finding she

had not identified any new or previously unavailable information in

her motion to reopen, and (3) agreeing with the IJ's determination

that, even with the evidence of her son’s conditions, Valerdi did

not establish that her removal would cause her son exceptional and

extremely unusual hardship.

                                   II.

     Citing 8 U.S.C. § 1252, the government argues that we lack

jurisdiction to consider the BIA’s rulings on petitioner's motion

to reconsider and reopen her case.            Section 1252 forecloses

judicial review of a specific set of discretionary agency decisions

on the merits of a petitioner’s claim for immigration relief,

including   cancellation      of   removal.        See     8   U.S.C.

§ 1252(a)(2)(B)(i) (stating that "no court shall have jurisdiction

to review . . . any judgment regarding the granting of relief under

section. . . 1229b [cancellation of removal]"); see also Restrepo

v. Holder, 676 F.3d 10, 15 (1st Cir. 2012) (noting that section

1252 bars review of "any judgment regarding the granting of relief

relative to cancellation of removal" (internal quotation marks


                                   -4-
omitted)). We have previously held that "we also lack jurisdiction

to   consider       the   BIA's    denial   of   the    motion   to    reopen   for

consideration of cancellation of removal when the BIA has decided

there was not the requisite hardship." Parvez v. Keisler, 506 F.3d

93, 96 (1st Cir. 2007).

      The Supreme Court, in Kucana v. Holder, 558 U.S. 233 (2010),

held that "[a]ction on motions to reopen, made discretionary by the

Attorney General only, . . . [are] subject to judicial review."

Id. at 253.     However, the Court relied in its reasoning on the fact

that there "the alien's underlying claim (for asylum) would itself

be reviewable." Id. at 250.             The Court also explicitly disclaimed

any decision as to whether courts have jurisdiction over a motion

to   reopen     a    denial   of    a    claim   that    is   itself    otherwise

unreviewable.        Id. at 250 n.17 ("We do not reach the question

whether review of a reopening denial would be precluded if the

court would lack jurisdiction over the alien's underlying claim for

relief.").      Accordingly, our precedent foreclosing review of a

"denial of [a] motion to reopen for consideration of cancellation

of removal when the BIA has decided there was not the requisite

hardship" remains binding.           Parvez, 506 F.3d at 96.

      The IJ concluded here, and the BIA agreed, that petitioner did

not identify in her motion to reconsider any error or previously

unavailable information, and therefore was not entitled to reopen

her case.     The Board further concluded that, even considering the


                                          -5-
evidence and arguments in Valerdi's motion, she did not establish

that her removal would cause her son exceptional and extremely

unusual hardship.   Accordingly, we lack jurisdiction to review the

BIA's denial of her motion to reconsider and reopen her application

for cancellation of removal.   Her petition is dismissed.

     So ordered.




                                -6-